U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB/A (Amendment No. 1) /X/ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32134 Z TRIM HOLDINGS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) ILLINOIS 36-4197173 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1011 CAMPUS DRIVE, MUNDELEIN, ILLINOIS 60060 (Address of Principal Executive Offices) (847) 549-6002 (Issuer's Telephone Number, Including Area Code) Check whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes / / No /X/ The registrant has a single class of common stock, par value $.00005 per share, of which there were 72,056,375 shares issued and outstanding as of August 9, 2007. Transitional Small Business Disclosure Format (Alternative 2): Yes / / No /X/ Explanatory Note On October 31, 2007, we determined that our financial statements for the quarters ended March 31, 2007 and June 30, 2007 should no longer be relied upon because of accounting errors in those financial statements relating to specific equity transactions.Accordingly, we have restated our previously issued financial statements for those periods. Restated financial information is presented in this report, as well as in our Amended Quarterly Report on Form10-QSB for the quarter ended March 31, 2007. For a discussion of the errors and the adjustments made as a result of the restatement, see Note2 of Notes to Interim Unaudited Consolidated Financial Statements included in “PartI— Item1— Financial Statements.” This amendment and restatement includes revisions to “Part I – Item 1 – Financial Statements”, “Part I – Item 2 – Management’s Discussion and Analysis or Plan of Operation –
